Mr. Justice Breese delivered the opinion of the court: There is but one point in this case pressed upon the attention of the court, and it is this: what is the force and effect of the receipt on which the action is founded % The language of it is clear and unequivocal, and amounts, in our judgment, to a delivery bond. It is objected by the appellant, that no consideration appears in it, and therefore it is not binding on the party signing it. In answer to this, we say, if a consideration was necessary to support such an agreement, it may be found in the fact that the property was suffered to remain in the possession of Bawleigh, and that was a good consideration. Besides, by the receipt, the appellee was prevented from taking possession of the property, and that is a sufficient consideration. He gave up a right, which he could exercise, in consideration of this undertaking of the defendant. He has been deprived of valuable property, by means of the agreement, which he surrendered only through and by force of this agreement. A waiver of any legal right, at the request of another party, is a sufficient consideration for a promise, or of any equitable right. 1 Pars, on Cont. 369; Stebbins v. Smith, 4 Pick. 97; Smith v. Weed, 20 Wend. 184, and numerpus other cases are referred to in the note. This property was withdrawn from the control of appellee, and transferred to that of the appellant, by force of the agreement or receipt, who permitted it to remain with Bawleigh, at Bawleigh’s instance and request. The appellant failing to deliver the property at the time stipulated, by the non-performance, the demand became a money demand, as expressed in the receipt. It became, by its terms, a note for the payment of money. The instructions given by the court were in accordance with these views. Those asked by the appellant, being variant therefrom, were properly refused. The one given for him was as favorable as he had a right to ask. Perceiving no error in the judgment, it must be affirmed. Judgment affirmed.